SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 15, 2014 MELROSE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-194475 47-0967316 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 638 Main Street, Melrose, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(781) 665-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On October 15, 2014, Melrose Bancorp, Inc., a Maryland corporation (the “Company”) , and the proposed bank holding company of Melrose Cooperative Bank (the “Bank”) issued the attached press release announcing the expected closing date of the Bank’s mutual to stock conversion and the results of the Company’s stock offering. Item 9.01Financial Statements and Exhibits (d) Exhibits ExhibitDescription Press Release dated October 15, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MELROSE BANCORP, INC. DATE: October 15, 2014 By: /s/ Jeffrey D. Jones Jeffrey D. Jones President and Chief Executive Officer
